Citation Nr: 0207653	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  94-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic swelling of the left ankle and foot, on 
appeal from the initial grant of service connection, for the 
period prior to January 12, 1998.  

2.  Entitlement to a disability rating in excess of 20 
percent for chronic swelling of the left ankle and foot, an 
appeal from the initial grant of service connection, for the 
period since January 12, 1998.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1981. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from July 1993 and May 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In July 1997, the veteran had a hearing at the RO before the 
undersigned Board member.

In December 1997, the Board remanded this matter to the RO 
further development.  The requested development has been 
completed.  

The Board notes that subsequent to the December 1997 Board 
remand, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") issued 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case the 
Court held that there is a distinction between a claim based 
on a disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that connection, the Board notes that 
the veteran disagreed with the initial 10 percent disability 
evaluation assigned for his service-connected left ankle and 
foot disability by the RO in the July 1993 rating decision 
which granted service connection for the disability.  Because 
the veteran has disagreed with the initial rating assigned 
for his left ankle and foot disability, the Board has 
recharacterized the increased rating issues as they appear on 
the cover of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In an action dated in March 2002, the RO increased the 
disability evaluation of the service-connected left ankle and 
foot disability to 20 percent.  Because the veteran continues 
to disagree with the current rating assigned, the claim for a 
disability rating in excess of 20 percent for the veteran's 
service-connected left ankle and foot disability remains at 
issue on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).  


FINDINGS OF FACT

1.  For the period prior to January 12, 1998, the veteran's 
service-connected chronic swelling of the left ankle and foot 
was manifested by swelling with marked limitation of motion 
on flare-ups.  

2.  For the period since January 12, 1998, the veteran's 
service-connected chronic swelling of the left ankle and foot 
has been manifested by persistent edema that is incompletely 
relieved by elevation.  

3.  Service connected is in effect for chronic swelling of 
the left ankle and foot rated as 20 percent disabling.  

4.  The record reflects that the veteran has 12 years of 
education, in addition to several years of experience as a 
laborer.  

5.  There is no basis for referral of the case for 
consideration of an extraschedular total disability 
evaluation.  

6.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.  


CONCLUSION OF LAW

1.  The criteria for a disability evaluation of 20 percent 
for chronic swelling of the left ankle and foot have been met 
for the period prior to January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2001).  

2.  The criteria for a disability evaluation in excess of 20 
percent for chronic swelling of the left ankle and foot have 
not been met for the period since January 12, 1998.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271; 
4.104, Diagnostic Code 7121 (1993); 4.104, Diagnostic Codes 
7121, 7122 (2001).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 
5103 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2001); 38 C.F.R. § 
3.150(a) (2001).  There is no specific claim form required in 
order to claim entitlement to a higher evaluation on the 
initial grant of service connection, and there is thus no 
issue as to provision of necessary forms for that benefit.  
The veteran completed the necessary form to claim TDIU and 
submitted it in January 1995.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran was provided a copy of the July 1993 rating 
action which granted service connection for the veteran's 
left ankle and foot disability and was provided the rating 
criteria upon which the assigned 10 percent disability rating 
was based.  The veteran was also provided a copy of the May 
1995 rating action that denied his claim of entitlement to a 
total rating based on individual unemployability.  This 
document summarized the evidence then of record, which 
inherently informed the veteran of the evidence to 
substantiate his claim.  The January 1993 Statement of the 
Case (SOC) informed the veteran of the evidence of record and 
of the evidence necessary for a higher rating with respect to 
increased rating claims, and a June 1995 Supplemental 
Statement of Case (SSOC) also provided the veteran the 
regulations and the evidence necessary for a higher rating.  
The veteran was provided a SOC in March 1996 with regard to 
the TDIU which informed the veteran of the evidence of record 
and the evidence required to support his claim.  In July 
1997, the veteran had a personal hearing with the undersigned 
Board member at the RO.  At that hearing, the evidence and 
the criteria necessary to support the veteran's claims were 
discussed.  In the December 1997 Remand, the Board pointed 
out the evidence and development needed for an equitable 
disposition of the veteran's claims.  A letter of December 
1997 explicitly notified the veteran to inform VA of all 
treatment for his left ankle and foot and explained his and 
VA's obligations in submitting or requesting evidence from 
various sources.  The March 2002 SSOC again identified the 
evidence of record and the evidence necessary for a higher 
rating.  VA has discharged its duty to notify the veteran of 
the evidence and information necessary to substantiate his 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
All VA medical records pertinent to the matter at issue are 
of record, and the veteran has not reported any non-VA source 
of evidence.  VA has discharged its duty to obtain evidence 
on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in March 1999 and September 2001.  The examination reports 
contained adequate medical opinions pertinent to the claims 
at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Factual Background

Service medical records reflect that the veteran was seen in 
the medical clinic in March 1978.  He reported a one-month 
history of swelling in the lower left leg and ankle.  He 
denied any injury.  X-rays were normal.  He said that the 
swelling increased during the day and decreased at night.  It 
was without pain.  Pulses were equal bilaterally.  On 
examination, there was minimal edema of the left ankle and no 
evidence of phlebitis.  The impression was possible lymphatic 
insufficiency.  

The veteran was seen again at the orthopedic clinic in March 
1979 complaining of dependent edema of the left leg.  There 
was no real pain, and Homan's sign was negative.  There was 
no tenderness to deep palpation.  On examination, there was 
moderate swelling of the left ankle reported of two weeks' 
duration.  The veteran denied injury or cold exposure.  There 
was one plus pitting ankle and dorsal foot edema.  The 
veteran was referred to physical therapy.  There, he gave a 
history of having been in the field in Germany in February 
1979 when he noticed pain in the left ankle.  He reported he 
was medically evacuated from Germany and told he had 
cellulitis.  The assessment was possible cellulitis in left 
ankle.  In April 1979, the veteran was seen in the general 
surgery clinic, at which time he reported that he injured the 
left foot two years before and then he had a cold injury in 
February 1979 and was evacuated to the United States.  A note 
indicates that the veteran was originally diagnosed to have a 
cold weather injury, but his right foot was never involved.  
In addition, there was no tenderness anywhere.  

In July 1979, the veteran was again seen in the surgical 
clinic requesting a permanent profile for lymphedema of the 
left foot.  He said he had a cold weather injury from washing 
a jeep in Germany.  The examiner noted he had been 
noncompliant with Jobst hose.  He was hospitalized for five 
days and diagnosed to have cellulitis, left lower leg.  

The report of a December 1990 private evaluation for disorder 
unrelated to that at issue reflects, in pertinent part, that 
the extremities showed no clubbing, cyanosis, or edema.  The 
veteran demonstrated strong distal pulses in all extremities.  

On VA hospitalization for an unrelated disorder in February 
1992, the veteran had no lymphadenopathy, and musculoskeletal 
examination was within normal limits.  On VA hospitalization 
from December 1992 to January 1993, he was noted on entrance 
examination to have minimal edema of the left foot, old by 
report.

A February 1993 report of a private podiatrist reflects that 
the veteran had a significant amount of edema of the left 
foot, and the swelling was very indurated at that point.  
There was plus three pitting edema to the left foot and 
diminished temperature from the distal 1/3 of the leg toward 
the foot.  

The report of a June 1993 VA general examination shows that 
the veteran complained of chronic edema of the left foot 
since 1979.  The veteran reported that elevating the foot 
helped temporarily, but the swelling returned.  He had not 
seen a doctor for the condition since getting out of the 
service.  He said he was not working, but worked odd jobs 
when possible.  On physical examination, the examiner 
observed that the veteran limped on the left foot.  The left 
foot and ankle were swollen.  There was decreased range of 
motion of the left ankle.  Dorsiflexion of the left foot was 
from zero to 5 degrees; plantar flexion was from zero to 25 
degrees.  The examiner could not palpate the dorsalis pedis 
pulses or the posterior tibial pulses.  The veteran was 
unable to stand on his toes.  He could not stand on the left 
foot alone, and he was unable to stand on his heels.  The 
veteran could not walk on the outside or inside edge of the 
left foot.  The diagnoses included chronic swelling of the 
left foot, decreased range of motion, etiology undetermined.  
The examiner indicated in remarks that there was no current 
evidence of cellulitis that would account for the left foot 
and ankle being chronically swollen.  The examiner stated 
that "certainly, frostbite in the past did not contribute to 
this condition."  The examiner expressed the hope that x-
rays ordered in connection with the examination might provide 
some clue.  X-rays of the left foot associated with the 
examination showed no evidence of fracture or dislocation.

In July 1993, the RO granted service connection for chronic 
swelling of the left ankle and foot.  A 10 percent disability 
was assigned pursuant to Diagnostic Codes 5271-7121.

The veteran apparently disagreed with the initial 10 percent 
disability evaluation assigned to his service-connected left 
foot and ankle disability.  However, there is currently no 
record of his notice of disagreement in the claims file.

On outpatient visit in May 1994, the veteran complained that 
he had a job that kept him on his feet all day and that he 
had developed swelling of the left ankle over the past two 
weeks.  There was tenderness in medial rotation and 
inversion, with minimal swelling and no crepitus.  X-rays 
were negative.  The assessment was left ankle strain.

An August 1995 VA hospitalization summary (for disorder 
unrelated to that at issue) reflect that an examination of 
the extremities demonstrated full and active range of motion 
of the veteran's extremities.  

An October to November 1995 hospitalization for another 
disorder noted one plus lymphedema in the left foot and 
ankle.  There was no evidence of skin breakdown or infection.

At a July 1997 personal hearing before the undersigned board 
member at the RO, the veteran provided testimony in support 
of his claim.  The veteran primarily reported symptoms 
involving the left foot and ankle consistent with those 
previously noted.  

In February and March 1999, the veteran underwent fee basis 
examinations.  The examination in February 1999 showed, in 
pertinent part, no significant swelling of the left ankle.  
Dorsiflexion of the left ankle was 40 degrees, plantar 
flexion was 30 degrees.  The examiner noted that execution of 
the ranges of motion appeared painless.  The veteran had 
slight swelling in the left foot.  There was no pitting edema 
of the left foot.  It was noted that the swelling appeared to 
be symmetrical from the hindfoot to the toes.  There was no 
neurovascular deficit in the toes, but there was slow 
blanching of the nail beds of the toes and palpable coolness 
of temperature of the skin surface of the entire foot.  The 
veteran demonstrated palpable posterior tibial pulse of, but 
no palpable dorsalis pedis pulse.  He demonstrated full 
ranges of motion of the toes specifically the 
metatarsophalangeal joint of the first through the fifth 
toes.  He demonstrated 10 degrees valgus and 10 degrees varus 
motion possible in the subtalar joint of his left hindfoot.  
X-rays and lateral roentgenograms of the left ankle and 
lateral roentgenograms of the left foot were normal.  The 
impression was reflex sympathetic dystrophy, left foot, mild.  
The examiner opined that the veteran had an obvious problem 
with his left foot and ankle and felt that this represented a 
disorder of sympathetic innervation, commonly lumped into the 
diagnosis of reflex sympathetic dystrophy.  The examiner 
noted that the veteran's disability appeared to be mild case.  
The examiner indicated that he did not feel that disability 
was totally disabling in that the veteran could perform 
sedentary type work, but the veteran would not be able to 
perform any work requiring him to stand for greater than two 
hours in the course of an eight hour work day.  

On March 1999 examination, review of systems was significant 
for lower extremity edema.  There was marked left foot 
swelling and tenderness.  The left foot was cool to touch.  
There were no obvious open lesions.  At the conclusion of the 
examination, the examiner noted that the veteran's 
circulatory and orthopedic problems were significant.  He 
noted that the veteran could not perform any significant 
physical activity.  The examiner indicated that the veteran 
was blind in one eye with decreased vision in the other.  He 
opined that he did not feel that the veteran was a candidate 
for any gainful employment and that he should be considered 
for total disability.  

The veteran underwent a fee basis examination in September 
2001.  The examiner noted that he had reviewed the veteran's 
claims file.  At that examination, the veteran complained of 
extreme chronic edema of the left foot and chronic swelling 
of the left foot and ankle.  Additional complaints included 
pain, weakness, stiffness, swelling, heat, redness, fatigue, 
and a lack of endurance (both at rest, standing, and 
walking).  The veteran indicated that cold weather 
exacerbated the symptoms and that he could not function as a 
result of the left foot pain.  Because of the pain in the 
left foot, the veteran indicated that he had difficulty 
climbing stairs and gardening.  On physical examination, the 
veteran walked into the examiner's office with a cane and 
slight limp.  There were no varicose veins or ulcer on the 
left leg.  The examiner noted borderline swelling of the left 
leg.  He observed elevated edema which was not pitting.  
There was no stasis pigmentation or eczema.  An examination 
of the feet did not reveal any abnormal signs of weight 
bearing such as callosities, breakdown, or unusual shoe wear 
pattern.  The veteran used a cane for walking because of left 
leg pain.  It was noted that the veteran had flat feet of the 
left foot.  The weight bearing and non-weight bearing 
alignment were good.  An examination of the feet did not 
reveal any evidence of painful motion, instability, weakness, 
or tenderness.  There was edema of the left foot.  There were 
no hammertoe, clawfoot, or high arch deformities.  The 
veteran's posture was normal; his gait was abnormal because 
he walked with a limp.  He had limited function of standing 
and walking because of left foot swelling.  

An examination of the left ankle showed swelling.  There was 
no heat, redness, drainage, abnormal movement, instability, 
or weakness.  Dorsiflexion was 10 degrees with pain starting 
at that degree.  Plantar flexion was to 20 degrees with pain 
starting at that degree.  Pain was the major limitation to 
the active range of motion of the left ankle joints.  The 
examiner also observed that the left ankle was limited due to 
lack of endurance.  It was noted that x-rays of the left foot 
showed pes planus, and x-rays of left ankle were negative.  
The diagnosis was chronic swelling of the left ankle and left 
foot and left foot pes planus.  The examiner opined that the 
veteran had chronic lymphatic obstruction of unknown 
etiology.  There was significant variation of the swelling 
and postural changes.  The examiner noted morbid 
discoloration because of prolonged stasis, but no cyanosis.  
There was no matrix borderline swelling.  The examiner 
characterized the swelling as moderate.  The examiner opined 
that it did not appear that the veteran's disability was 
totally disabling and that his inability to be gainfully 
employed was more likely related to his alcoholic and 
psychiatric problems.  The examiner noted that the veteran 
should be able to perform sedentary jobs, but he would not be 
able to perform duties involving prolonged standing and 
walking more than a total of two hours on an eight-hour 
shift.  

III.  Analysis

A.  Higher evaluation for left foot

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2001), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2001).  In this case, the RO 
assigned a 10 percent rating from the date service connection 
was granted, and a 20 percent disability evaluation was 
assigned which became effective on January 12, 1998, the date 
revised rating criteria went into effect.  As the veteran is 
appealing from an initial grant of service connection and the 
originally assigned evaluation, the Board must consider these 
"staged ratings" based upon the facts found during the time 
periods in question.  Fenderson v. Brown, supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's left ankle and foot disability has been 
demonstrably difficult for medical care providers and 
examiners to diagnose and evaluate.  The veteran has reported 
markedly different histories of the disorder and of his 
treatment for it, rendering diagnosis and treatment perhaps 
more difficult.  It is a unilateral disorder and apparently 
not entirely consistent with cold injury residuals.  It was 
manifest in service by pain-free swelling that was relieved 
by elevation.  Its manifestations have fluctuated over time.  
Diagnoses have included cold injury residuals, reflex 
sympathetic dystrophy, and lymphedema.  Aside from cold 
injury residuals, his possible diagnoses are not conditions 
specifically listed in the rating schedule.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  Thus, the veteran's left foot and ankle disorder has 
been evaluated under a hyphenated diagnostic code, Diagnostic 
Code 5271-7121.  Diagnostic Code 5271 refers to limitation of 
motion of the ankle.  Diagnostic Code 7121 refers to post-
phlebitic syndrome.  Since the veteran has reported and 
variously been diagnosed to have cold injury residuals, 
consideration will also be given to Diagnostic Code 7122, 
cold injury residuals, formerly classified as residuals of 
frozen feet.

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating the 
same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2001).

The diagnostic criteria for rating thrombophlebitis 
(Diagnostic Code 7121) and cold injury residuals (Diagnostic 
Code 7122) were changed, effective January 12, 1998.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for a 
higher rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In a March 2002 SSOC, the RO evaluated the appellant's 
disability under the new criteria.  The appellant was given 
an opportunity to respond.  Accordingly, the appellant will 
not be prejudiced by the Board's review of his claim on 
appeal because due process requirements have been met.  
VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

1.  Prior to January 12, 1998

Under the criteria for rating unilateral phlebitis or 
thrombophlebitis in effect prior to January 12, 1998, 
persistent moderate swelling of the leg not markedly 
increased on standing or walking warrants a 10 percent 
disability evaluation.  In order to be evaluated at 30 
percent, there must be persistent swelling of leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation, 
or cyanosis.  A 60 percent disability rating requires 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration.  A 100 percent rating would 
be assigned for massive board-like swelling, with severe and 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997).

The medical evidence relating to the veteran's disability 
prior to January 12, 1998, reflects that he complained of 
persistent swelling (edema), relieved by elevation.  Although 
he complained of persistent swelling, it is significant that 
an August 1995 hospitalization examination did not reflect 
any swelling or limitation of motion of the veteran's 
extremities.  However, on VA examination in 1993 and on 
private podiatrist consultation in 1993, the veteran had 
swelling of the foot.  On the VA examination, he also had 
limitation of motion.  There is no evidence that the swelling 
was increased on standing or waling, nor was there moderate 
discoloration, pigmentation, or cyanosis.  Accordingly, under 
Diagnostic Code 7121, the criteria for no more than a 10 
percent rating are met.

Consideration must also be given to Diagnostic Code 7122, 
which, prior to January 12, 1998, provided that residuals of 
frozen feet with mild symptoms and chilblains warranted a 10 
percent rating for unilateral symptoms.  Persistent moderate 
swelling, tenderness, redness, etc., warranted a 20 percent 
rating for unilateral involvement.  A 30 percent rating 
required unilateral loss of toes, or parts, and persistent 
severe symptoms.

Using these criteria, the veteran's left foot manifested no 
tenderness or redness.  As noted previously, he complained 
that the swelling was constant, but that assertion is not 
supported by the medical record.  He seldom sought treatment 
for the disorder, and it was noted either not at all or to 
have been mild on his several hospitalizations for other 
disorders.  Thus, the preponderance of the evidence is 
against a higher rating than 10 percent under Diagnostic Code 
7122 prior to January 12, 1998.

The veteran's left foot disability also requires reference to 
Diagnostic Code 5271, limitation of motion of the ankle.  
That code requires moderate limitation of motion for a 10 
percent rating, and marked limitation of motion for a 20 
percent rating.  Normal range of motion of the ankle is zero 
to 20 degrees of dorsiflexion and zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2001).

The only evidence of the extent of limitation of motion for 
this time period is the range of motion shown on the June 
1993 general examination, at which time he had marked 
limitation of motion.  Marked limitation of motion warrants a 
20 percent rating under Diagnostic Code 5271.  While it is 
clear from the medical record that the veteran does not 
always have such limited motion, as many medical records show 
no limitation of motion at all and only minimal swelling, the 
veteran's left foot and ankle condition apparently 
experiences periods of exacerbation, or flare-ups.  In 
evaluating a joint rated on limitation of motion, it is 
appropriate to consider the degree of functional impairment 
attributable to pain on use or during flare-ups.  DeLuca v 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).

In this case, giving the veteran the benefit of any 
reasonable doubt, his left foot and ankle condition is 
manifested by swelling and marked limitation of motion, at 
least on flare-ups, and therefore meets the criteria for a 20 
percent evaluation under Diagnostic Code 5271.

The question that now arises is whether the veteran may be 
separately evaluated for his cold injury residuals and 
limitation of motion of the left ankle.  Where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Reference to Diagnostic Codes 
7121 and 7122 shows that both incorporate the criteria of 
swelling and pain to some degree.  The veteran's motion of 
the left ankle is limited by pain and by swelling.  It is not 
limited by any joint disease or injury, as his x-ray studies 
have consistently shown.  Thus, his limitation of motion is 
solely attributable to the swelling and pain encompassed 
within Diagnostic Codes 7121 and 7122.  He cannot be 
separately rated under these codes and Diagnostic Code 5271.  
Cf. VAOPGCPREC 36-97 ( Diagnostic Code 5293 involves loss of 
range of motion because nerve defects and resulting pain may 
cause limitation of motion of the spine.)

Clearly, for the period prior to January 12, 1998, it is to 
the veteran's advantage to be rated under Diagnostic Code 
5271 for limitation of motion of the ankle, and a 20 percent 
rating is appropriate for that time period.

2.  From January 12, 1998

The revised criteria provide that post-phlebitic syndrome of 
any etiology manifested by intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery warrants a 10 percent evaluation.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is for application.  When there is persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, a 60 percent evaluation is 
warranted.  Massive board-like edema with constant pain at 
rest is evaluated as 100 percent disabling.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2001).

Since the effective date of the new rating criteria, the 
veteran's left foot and ankle disability has been much the 
same as it was before.  In February 1999, he had no 
significant swelling, and his range of motion was more than 
full in dorsiflexion and nearly full in plantar flexion.  He 
had no pain with motion.  However, in March 1999, he had 
marked left foot swelling and tenderness.  In September 2001, 
he had borderline swelling and no stasis pigmentation or 
eczema.  There was no instability, tenderness, or weakness.  
The examiner also stated that there was no painful motion, 
but he later indicated that the major limitation to the 
active range of motion of the ankle was pain.  His 
dorsiflexion was to 10 degrees and plantar flexion was to 20.  
Under the new rating criteria of Diagnostic Code 7121, his 
edema is shown to be persistent, but of varying severity.  
Persistent edema incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema is required for a 20 percent evaluation.  Thus the 
veteran would be entitled to a 20 percent rating under 
Diagnostic Code 7121 from January 12, 1998.  As he does not 
have stasis pigmentation or eczema, he does not meet the 
criteria for a 40 percent rating under that code.

Under the revised rating criteria for cold injury residuals, 
a 10 percent rating is applicable for arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent rating 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2001).  The veteran has none of the other manifestations of 
disability required to support a 20 percent rating under 
Diagnostic Code 7122.  He does not even begin to meet the 
criteria for a 40 percent rating under this code, which 
requires at least two of the manifestations of disability 
other than pain, numbness, or cold sensitivity.

With respect to limitation of motion, the veteran's left 
ankle range of motion at its most limited has exhibited no 
more than moderate limitation (on the September 2001 
examination).  Otherwise, his motion in February 1999 was 
basically full and pain free.  Accordingly, the evidence is 
against evaluating his disability as 20 percent disabling 
under the limitation of motion code, since it has been no 
more than moderately limited at most, meeting the 
requirements for only a 10 percent evaluation.

As noted above, separate ratings for limitation of motion and 
cold injury residuals or post-phlebitic syndrome are not 
appropriate, as limitation of motion is, in this case, a 
function of the pain and swelling associated with the venous 
disability and is contemplated within the criteria for rating 
it.

Because the veteran's left foot and ankle disability has a 
higher evaluation under the new rating criteria for 
Diagnostic Code 7121 for the period from January 12, 1998, 
than it would if the old rating criteria were used, the new 
rating criteria are more beneficial from January 12, 1998.  
However, the preponderance of the evidence is against 
assigning a rating higher than 20 percent from January 12, 
1998.

B.  TDIU

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following, in relevant part, will be considered one 
disability: disabilities of one or both upper extremities, or 
one or both lower extremities, including the bilateral 
factor, if applicable; disabilities resulting from common 
etiology or a single accident; or multiple injuries incurred 
in action.  The existence or degree of non-service connected 
disabilities will be disregarded where the above-stated 
percentages are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19.

In this matter, the veteran is only service-connected for one 
disability chronic swelling of the left foot and ankle rated 
as 20 percent disabling.  Therefore, he does not meet the 
schedular requirements for a TDIU rating under the provisions 
of 38 C.F.R. § 4.16(a).  

In the case of a veteran who does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a), but who is nonetheless 
precluded from substantially gainful occupation by reason of 
service-connected disabilities, the RO is to refer such cases 
to the director, Compensation and Pension (C&P) Service, for 
consideration of assignment of an extraschedular evaluation.  
38 C.F.R. § 4.16(b).  In this case, the RO did not refer the 
case to the C&P Director for such consideration.  The Board 
has no authority to either award an extraschedular evaluation 
in the first instance nor to make the referral in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  It 
may, however, determine whether the RO's decision was proper.  
VAOPGCPREC 6-96.  

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

A Social Security Administration (SSA) Disability report 
dated in October 1992 reflects that the veteran had been out 
of work since 1988.  The veteran identified alcohol addiction 
and flashbacks as his disabling conditions.  It was noted 
that the veteran's inability to cope with people without 
heaving to drink was the causes of his inability to work.  
The veteran was awarded SSA disability benefits due to 
organic mental disorders (the primary diagnosis) and 
affective disorders (secondary diagnosis).  

A VA correspondence dated in October 1994 reveals that the 
veteran was denied benefits under VA's vocational 
rehabilitation project.  The veteran was not accepted into 
the project because it was determined that his service-
connected disability did not cause a serious employment 
handicap.  

The veteran reported on his application for increased 
compensation based unemployability received in January 1995 
that his service-connected left foot and ankle disorder 
affected his ability to work full time in 1988.  The veteran 
reported that he was last employed in 1994.  The veteran 
indicated that he had 12 years of education.  The record 
shows that the veteran has several years of experience as a 
laborer that includes positions as a brush operator and in 
construction.  

A VA outpatient treatment note dated in January 1995 shows 
that the veteran had been working various jobs since he 
separated from service.  

At a personal hearing before the undersigned Board member in 
July 1997, the veteran testified that his service-connected 
left foot and ankle disorder prevented him from gainful 
employment.  

The report of a March 1999 fee based examination provides, in 
pertinent part, that the veteran was seen primarily for left 
foot swelling/lymphedema.  At the conclusion of a physical 
examination, the examiner noted that the veteran's 
circulatory and orthopedic problems were significant and 
opined that the veteran could not perform a significant 
physical activity.  It was noted that the veteran was blind 
in one eye with decreased vision in the other secondary to 
carotid thrombosis.  The examiner opined that the veteran was 
not a candidate for any gainful employment and that the 
veteran should be considered for total disability.  

In February 1999, Joseph I. Hoffman, Jr., M.D. saw the 
veteran for an evaluation.  At the conclusion of an 
examination, he diagnosed the veteran as having reflex 
sympathetic dystrophy, left foot, mild.  The doctor noted 
that the veteran has a problem with his left foot and ankle 
which represented a disorder of sympathetic innervation, 
commonly lumped into the diagnosis of reflex sympathetic 
dystrophy.  The examiner felt that the veteran's case was 
mild.  He opined that the veteran's disability was not 
totally disabling in that the veteran could perform sedentary 
type work.  Dr. Hoffman added that the veteran is unable to 
perform any work that requires him to stand for greater than 
two hours in the course of an eight-hour workday.   

In September 2001, the veteran underwent a VA fee based 
examination for his service-connected left ankle and foot 
disability.  The veteran reported that he could not function 
as a result of the pain in his left foot.  He indicated that 
he worked as a laborer in construction, but he had not worked 
for many years--which he attributed to the problems with his 
left leg.  The examiner indicated a thorough review of the 
claims file.  On examination, the veteran had mild swelling 
of the left leg including the foot and ankle.  The examiner 
opined that the veteran had an obvious problem with his left 
foot and ankle, but the problems did not appear to be totally 
disabling.  The examiner added that the veteran's inability 
to be gainfully employed was more likely related to his 
alcoholic and psychiatric problems.  The examiner noted that 
the veteran should be able to perform sedentary jobs.  He 
noted that the veteran would be restricted from performing 
duties that involved prolonged standing and walking more than 
a total of two hours on an eight-hour shift.  

In considering the veteran's testimony and contentions, along 
with the other evidence of record, the Board finds that the 
evidence does not support a finding that the veteran is 
unemployable due to his service-connected chronic swelling of 
the left ankle and foot.  The Board finds the evidence that 
the veteran was not found to be eligible for a VA vocational 
rehabilitation program because his service-connected 
disability did not cause severe employment handicap 
persuasive.  While the veteran has been awarded SSA 
disability benefits, this award is based non service-
connected disorders.  

The record contains three medical opinions regarding the 
veteran's employability.  First, there is the March 1999 fee 
based opinion wherein the examiner opined that he did not 
feel that the veteran was not a candidate for any gainful 
employment and that the veteran should be considered for 
total disability.  This evidence has limited probative value 
in that it does not appear that the examiner reviewed the 
veteran's entire claims file prior to rendering his opinion.  
In addition, the examiner rendered this opinion in the 
context of discussing the veteran's service-connected left 
foot and ankle disorder and a non service-connected eye 
disorder.  Thus, the examiner did not distinguish as to which 
disability was the cause of the veteran's unemployability.  
Next, is the February 1999 opinion of Dr. Hoffman who opined 
that the veteran's service-connected disability was mild and 
that it did not prevent him from obtaining gainful 
employment.  Although it is not clear whether Dr. Hoffman 
reviewed the veteran's claims filed prior to rendering his 
opinion, his opinion, however, is consistent with the level 
of severity of the veteran's service-connected left foot and 
ankle disability.  Third, is the September 2001 opinion 
wherein the examiner opined that the veteran's service-
connected disability did not preclude him from obtaining 
gainful employment and that the veteran is able to perform a 
sedentary job.  The Board assigns more probative value to 
this evidence in that the examiner reviewed the veteran's 
claims file prior to rendering a decision.  The examiner also 
attributed the veteran's unemployability to non service-
connected disorders.  

While the evidence shows that the veteran is employable, the 
Board recognizes that he has some employment limitations 
imposed by his service-connected left ankle and foot 
disability.  The February 1999 and February 2001 examiners 
indicated that the veteran is precluded from employment that 
requires him to stand and walk for more than two hours per 
eight-hour tour.  However, the veteran can perform sedentary 
work, and he has 12 years of education and work experience in 
the labor market.  As discussed above, the medical evidence 
does not establish that the veteran's service-connected 
disability prevents him from gainful employment.  Under the 
circumstances of this particular case, there is nothing in 
the record which takes the veteran's case outside of the norm 
of similarly situated veterans with a similar disability 
rating.  Van Hoose, supra.

Accordingly, the Board determines that the weight of the 
evidence establishes that the veteran's service-connected 
disability alone does not prevent him from securing or 
following a substantially gainful occupation, and he does not 
meet the criteria for a TDIU rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  38 C.F.R. § 5107(b) (West Supp. 2001).



ORDER

Entitlement to a 20 percent rating, and no more, is granted 
from the effective date of service connection, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a rating higher than 20 percent from January 
12, 1998, is denied.

Entitlement to a total disability evaluation on the basis of 
individual unemployability (TDIU) is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

